Order entered April 29, 2015




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-00333-CR

                              JEB STEVENS BROWN, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                        On Appeal from the County Court at Law No. 6
                                    Collin County, Texas
                            Trial Court Cause No. 006-83651-2013

                                             ORDER
       The Court has before it the April 27, 2015 request of the Collin County Clerk for an

extension of time to file the clerk’s record. The clerk states that appellant has not yet paid for the

clerk’s record. Appellant’s docketing statement recites that payment arrangements have been

made with both the clerk and the court reporter for their respective records.

         We note that appellant’s original appeal, docketed as cause no. 05-14-00499-CR, was

dismissed on the State’s motion after the clerk’s and reporter’s record were filed because the trial

court had granted appellant a new trial as to punishment. Brown v. State, No. 05-14-00499-CR

(Tex. App.––Dallas Jan. 26, 2015, no pet.) (mem. op., not designated for publication).

Accordingly, we DIRECT the Clerk of this Court to transfer the clerk’s and reporter’s records
from cause no. 05-14-00499-CR into the above appeal, and to file a copy of this order among the

papers of cause no. 05-14-00499-CR.

        We GRANT the April 27, 2015 request for an extension of time to file the clerk’s record.

We ORDER the Collin County Clerk to file the clerk’s record within THIRTY DAYS of the

date of this order.

        We ORDER court reporter Jennifer Corley to file, within THIRTY DAYS of the date of

this order, the reporter’s record of the new punishment hearing, as well as other hearings

conducted after appellant’s original March 19, 2014 sentencing.

        We DIRECT the Clerk to send copies of this order to the Collin County Clerk; Jennifer

Corley, official court reporter, County Court at Law No. 6; and to counsel for all parties.

                                                     /s/     ADA BROWN
                                                             JUSTICE